Exhibit 10.1


PURCHASE AGREEMENT


November 13, 2015
J.P. Morgan Securities plc
As Representative of the
several Initial Purchasers listed
in Schedule A hereto


c/o J.P. Morgan Securities plc
25 Bank Street
Canary Wharf
London E14 5JP
United Kingdom


Ladies and Gentlemen:


Introductory.  Alliance Data Systems Corporation, a Delaware corporation (the
"Company"), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the "Initial Purchasers"), acting severally and not jointly, the
respective amounts set forth in such Schedule A of this Purchase Agreement (this
"Agreement") of  €300,000,000 aggregate principal amount of the Company's 5.25%
Senior Notes due 2023 (the "Notes").  J.P. Morgan Securities plc has agreed to
act as the representative of the several Initial Purchasers (the
"Representative") in connection with the offering and sale of the Notes.


The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of November 19, 2015 (the "Indenture"), among the Company, the
Guarantors (as defined below) and U.S. Bank National Association, as trustee
(the "Trustee"). The Notes will be issued only in book entry form and deposited
with a common depositary (the "Common Depositary") for Euroclear Bank SA/NV
("Euroclear") and Clearstream Banking, société anonyme ("Clearstream").


The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
"Guarantors" and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
"Guarantors"), pursuant to their guarantees (the "Guarantees").  The Notes and
the Guarantees attached thereto are herein collectively referred to as the
"Securities."


This Agreement, the Securities and the Indenture are referred to herein as the
"Transaction Documents."


The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the "Subsequent Purchasers") on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the "Time of Sale").  The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the "Commission") under
the U.S. Securities Act of 1933 (as amended, the "Securities Act," which term,
as used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom.  Pursuant to the terms of
the Securities and the Indenture, investors who acquire Securities shall be
deemed to have agreed that





--------------------------------------------------------------------------------



Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemption afforded by Rule 144A under the Securities Act ("Rule
144A") or Regulation S under the Securities Act ("Regulation S")).


The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated November 6, 2015 (the "Preliminary
Offering Memorandum"), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated November 13, 2015 (the "Pricing
Supplement"), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities.  The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the "Pricing Disclosure Package."  Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
"Final Offering Memorandum").


All references herein to the terms "Pricing Disclosure Package" and "Final
Offering Memorandum" shall be deemed to mean and include all information filed
by the Company under the Securities Exchange Act of 1934 (as amended, the
"Exchange Act," which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder) prior to the Time of Sale and
incorporated by reference in the Pricing Disclosure Package (including the
Preliminary Offering Memorandum) or the Final Offering Memorandum (as the case
may be), and all references herein to the terms "amend," "amendment" or
"supplement" with respect to the Pricing Disclosure Package or the Final
Offering Memorandum shall be deemed to mean and include all information filed by
the Company under the Exchange Act after the Time of Sale and incorporated by
reference in the Final Offering Memorandum.


The Company hereby confirms its agreements with the Initial Purchasers as
follows:


SECTION 1.   Representations and Warranties.  Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the "Offering Memorandum" are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):


(a)            No Registration Required.  Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended (the "Trust Indenture Act," which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).


(b)            No Integration of Offerings or General Solicitation.  None of the
Company, its affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an "Affiliate"), or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner that would require the Securities to be
registered under the Securities Act.  None of the Company, its Affiliates, or
any person




-2-

--------------------------------------------------------------------------------



acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act.  With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has complied and
will comply with the offering restrictions set forth in Regulation S.


(c)            Eligibility for Resale under Rule 144A.  Subject to compliance by
the Initial Purchasers with the representations and warranties set forth in
Section 2 hereof and with the procedures set forth in Section 7 hereof, the
Securities are eligible for resale pursuant to Rule 144A and will not be, at the
Closing Date, of the same class as securities listed on a national securities
exchange registered under Section 6 of the Exchange Act or quoted in a U.S.
automated interdealer quotation system.


(d)            The Pricing Disclosure Package and Final Offering Memorandum.
Neither the Pricing Disclosure Package, as of the Time of Sale, nor the Final
Offering Memorandum, as of its date or (as amended or supplemented in accordance
with Section 3(a), as applicable) as of the Closing Date, contains or represents
an untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in the Pricing Disclosure Package, the
Final Offering Memorandum or amendment or supplement thereto, as the case may
be.  The Pricing Disclosure Package contains, and the Final Offering Memorandum
will contain, all the information specified in, and meeting the requirements of,
Rule 144A.  The Company and the Guarantors have not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers' distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.


(e)            Company Additional Written Communications.  The Company and the
Guarantors have not prepared, made, used, authorized, approved or distributed
and will not prepare, make, use, authorize, approve or distribute any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a).  Each such
communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a "Company Additional Written
Communication"), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon




-3-

--------------------------------------------------------------------------------



and in conformity with information furnished to the Company in writing by any
Initial Purchaser through the Representative expressly for use in any Company
Additional Written Communication.


(f)            Incorporated Reports.  The reports incorporated by reference in
the Offering Memorandum at the time they were or hereafter are filed by the
Company with the Commission (collectively, the "Incorporated Reports") conformed
and will conform in all material respects to the requirements of the Exchange
Act.  Each such Incorporated Report, when taken together with the Pricing
Disclosure Package, did not as of the Time of Sale, and at the Closing Date will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


(g)            The Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors.


(h)            Authorization of the Notes and the Guarantees.  The Notes to be
purchased by the Initial Purchasers from the Company will on the Closing Date be
in the form contemplated by the Indenture, have been duly authorized by the
Company for issuance and sale pursuant to this Agreement and the Indenture and,
at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification and contribution
may be limited by applicable law, and will be entitled to the benefits of the
Indenture.  On the Closing Date, the Guarantees of the Notes will be in the
respective forms contemplated by the Indenture and will have been duly
authorized by the Guarantors for issuance pursuant to this Agreement and the
Indenture.  When issued by each of the Guarantors, the Guarantees of the Notes
will have been duly executed by each of the Guarantors at the Closing Date and,
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors.


(i)            Authorization of the Indenture.  The Indenture, at the Closing
Date, will have been duly authorized, executed and delivered by the Company and
the Guarantors and, assuming due authorization, execution and delivery thereof
by the Trustee will constitute a valid and binding agreement of the Company and
the Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or conveyance or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles, and except as rights to indemnification and
contribution may be limited by applicable law.


(j)            Description of the Securities and the Indenture.  The Securities
and the Indenture will conform in all material respects to the respective
statements relating thereto contained in the Offering Memorandum.




-4-

--------------------------------------------------------------------------------



(k)            No Material Adverse Change.  Except as otherwise disclosed in the
Offering Memorandum (exclusive of any amendment or supplement thereto),
subsequent to the respective dates as of which information is given in the
Offering Memorandum (exclusive of any amendment or supplement thereto):  (i)
there has been no material adverse change, or any development that would
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company and its subsidiaries, considered as one entity (any such change is
called a "Material Adverse Change"); (ii) the Company and its subsidiaries,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of their respective capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of their respective capital
stock, except for the repurchases of the Company's common stock under its 2015
stock repurchase program approved by the Company's Board of Directors on January
1, 2015 and amended to increase such authorization on April 15, 2015.


(l)            Independent Accountants.  Deloitte & Touche LLP, which has
expressed its opinion with respect to the financial statements (which term as
used in this Agreement includes the related schedules and notes thereto) and
supporting schedule filed with the Commission and included in the Offering
Memorandum or incorporated by reference therein is an independent registered
public accounting firm within the meaning of the Securities Act, the Exchange
Act and the rules of the Public Company Accounting Oversight Board.


(m)            Preparation of the Financial Statements.  The financial
statements included in the Offering Memorandum or incorporated by reference
therein present fairly the consolidated financial position of the entities to
which they relate as of and at the dates indicated and the results of their
operations and cash flows for the periods specified.  Such financial statements
have been prepared in conformity with generally accepted accounting principles
as applied in the United States ("GAAP") applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto.  The financial data set forth in the Offering Memorandum
under the captions "Summary–Summary Consolidated Financial and Other Data"
fairly present in all material respects the information set forth therein on a
basis consistent with that of the audited financial statements contained in the
Offering Memorandum.  The statistical and market‑related data and
forward‑looking statements included in the Offering Memorandum or incorporated
by reference therein are based on or derived from sources that the Company and
its subsidiaries believe to be reliable and accurate in all material respects
and represent their good faith estimates that are made on the basis of data
derived from such sources.  The interactive data in eXtensible Business
Reporting Language incorporated by reference in the Final Offering Memorandum
and the Pricing Disclosure Package fairly present the information called for in
all material respects and have been prepared in accordance with the Commission's
rules and guidelines applicable thereto.


(n)            Incorporation and Good Standing of the Company and its
Subsidiaries.  Each of the Company, the Guarantors and the Company's
subsidiaries listed on Schedule B (each, a "Subsidiary" and, collectively, the
"Subsidiaries") has been duly incorporated, formed or organized, as applicable,
and is validly existing as a corporation or a limited liability company, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation, formation or organization, as applicable, and has corporate or
limited liability company, as applicable, power




-5-

--------------------------------------------------------------------------------



and authority to own or lease, as the case may be, and operate its properties
and to conduct its business as described in the Offering Memorandum and, in the
case of the Company and the Guarantors, to enter into and perform its
obligations under each of the Transaction Documents to which it is a party.  The
Company, each Guarantor and each of the Company's Subsidiaries is duly qualified
as a foreign corporation or limited liability company, as applicable, to
transact business and is in good standing or equivalent status in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change.  All
of the issued and outstanding capital stock or other ownership interest of each
Guarantor and each Subsidiary has been duly authorized and validly issued, is
fully paid and nonassessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim, except as disclosed in the Offering Memorandum or except
as would not result in a Material Adverse Change.  The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21 to the Company's Annual Report
on Form 10‑K for the fiscal year ended December 31, 2014 filed by the Company
with the Commission, except for the Company's ownership interests in CBSM
Companhia Brasileira De Servicos De Marketing; Excentus Corporation;
Modopayments, LLC; SpendGo, Inc.; Bright Commerce Ltd; Calwood B.V.; Conversant
Software Development and Campaign Management Services LLP; Edison International
Concepts & Agencies BV; Lux Fourstar S.àr.l.; Max Holdings B.V.; Merison Groep
B.V.; Merison Retail HK Ltd; Merison Retail B.V.; Merison (Australia) PTY Ltd;
Merison UK Ltd; and World Licenses BV.


(o)            Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.  Neither the Company, the Guarantors nor
any of the Company's Subsidiaries is (i) in violation of its charter, bylaws or
other constitutive document or (ii) in default (or, with the giving of notice or
lapse of time, would be in default) ("Default") under any indenture, mortgage,
loan or credit agreement, note, contract, franchise, lease or other instrument
to which the Company, any Guarantor or any of the Company's Subsidiaries is a
party or by which it or any of them may be bound (including, without limitation,
the Company's existing credit agreement, dated July 10, 2013, among the Company,
as the borrower, certain of the Company's domestic subsidiaries, as guarantors,
and Wells Fargo Bank, National Association, as administrative agent (as amended,
supplemented and modified through the date hereof); that certain Amendment and
Restatement Agreement, dated August 25, 2015, relating to a €125,000,000
Facilities Agreement, originally dated October 4, 2011, as amended on July 26,
2012 and as amended and restated on January 17, 2013 and on December 19, 2013,
of BrandLoyalty Group B.V. ("BrandLoyalty") (which agreement was assumed by the
Company in connection with its acquisition in January 2014);  the Company's
5.250% Senior Notes due 2017, the Company's 6.375% Senior Notes due 2020, the
Company's 5.375% Senior Notes due 2022 and asset-backed securities), or to which
any of the property or assets of the Company, any Guarantor or any of the
Subsidiaries is subject (each, an "Existing Instrument"), except, in the case of
clause (ii) above, for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change.  The execution, delivery and
performance of this Agreement and the Indenture by the Company and the
Guarantors party thereto, and the issuance and delivery of the Securities, and
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum (i) will not result in any violation of the provisions of
the charter, bylaws or other constitutive document of the Company or any
Guarantor, (ii) will not conflict with or constitute a breach of, or Default or
a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any Guarantor pursuant to, or require the consent of
any other party to, any Existing Instrument, and




-6-

--------------------------------------------------------------------------------



(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any Guarantor,
except, in the case of clauses (ii) and (iii), for such conflicts, breaches,
Defaults, liens, charges, encumbrances or violations as would not, individually
or in the aggregate, result in a Material Adverse Change.  No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency is required for the
execution, delivery and performance of this Agreement or the Indenture by the
Company and the Guarantors, or the issuance and delivery of the Securities, or
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum, except such as (i) have been obtained, or prior to the
Closing Date, will have been obtained or made, (ii) may be required under
Regulation D under the Securities Act or any applicable state or foreign
securities laws in any jurisdiction in which the Securities are offered and sold
in connection with the transactions contemplated hereby and (iii) as may be
required under the rules and regulations of the Irish Stock Exchange (the
"Exchange") with respect to the listing of the Notes on the Official List and
admission for trading on the Global Exchange Market of the Exchange (the "Global
Exchange Market").   As used herein, a "Debt Repayment Triggering Event" means
any event or condition which gives, or with the giving of notice or lapse of
time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder's behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of the Guarantors.


(p)            No Material Actions or Proceedings.  There are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company's and the Guarantors' knowledge, threatened (i) against or affecting the
Company or any of its subsidiaries or (ii) which has as the subject thereof any
property owned or leased by, the Company or any of its subsidiaries, where, in
each case, such action, suit or proceeding, if determined adversely to the
Company or such subsidiary, would result in a Material Adverse Change or
adversely affect the consummation of the transactions contemplated by this
Agreement.  No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the best of the Company and the Guarantors'
knowledge, is threatened or imminent, and the Company and the Guarantors are not
aware of any existing, threatened or imminent labor disputes with the employees
of any principal supplier of the Company, in each case that would result in a
Material Adverse Change.


(q)            Intellectual Property Rights.  The Company and its subsidiaries
own, possess, license or have other valid rights to use all patents, patent
applications, trademarks and service marks, trade and service mark
registrations, trade names, trade dress, copyrights, rights in data and
databases, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, "Intellectual Property Rights") reasonably
necessary to conduct their businesses as now conducted and as proposed in the
Disclosure Package and the Final Offering Memorandum to be conducted.  Except as
disclosed in the Disclosure Package and the Final Offering Memorandum, (a) no
party has been granted an exclusive license to use any portion of such
Intellectual Property owned by the Company or its subsidiaries; (b) there is no
material infringement by third parties of any such Intellectual Property owned
by or exclusively licensed to the Company or its subsidiaries; (c) there is no
pending or threatened action, suit, proceeding or claim by others challenging
the Company's or its subsidiaries' rights in or to any of its material
Intellectual Property, and the Company is unaware of any facts that would form a
reasonable basis for any such claim; (d) there is no pending or threatened
action, suit, proceeding or claim by others challenging the enforceability,
validity or scope of any such Intellectual Property, and the Company is unaware
of any facts that would form a reasonable basis for any such claim; and (e)
there is no pending or threatened action, suit, proceeding or claim by others
that the Company's business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade




-7-

--------------------------------------------------------------------------------



secret or other proprietary rights of others, and the Company is unaware of any
other fact that would form a reasonable basis for any such claim, except with
respect to clauses (a), (b), (c), (d) and (e), for such licenses, infringements,
actions, suits, proceedings or claims as would not, individually or in the
aggregate, result in a Material Adverse Change.  Except as disclosed in the
Disclosure Package and the Final Offering Memorandum, and except as would not,
individually or in the aggregate, result in a Material Adverse Change, the
conduct of the Company's business, as currently conducted and as proposed in the
Disclosure Package and the Final Offering Memorandum to be conducted, does not
and will not infringe, misappropriate, dilute, violate or otherwise conflict
with the Intellectual Property rights of others.


(r)            All Necessary Permits, etc.  The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, as described in the Disclosure
Package and the Final Offering Memorandum, except where failure to possess the
same would not result in a Material Adverse Change, and neither the Company nor
any subsidiary has received any notice of proceedings relating to the revocation
or modification of, or non-compliance with, any such certificate, authorization
or permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.


(s)            Title to Properties.  The Company and each of its subsidiaries
has good and marketable title to all the properties and assets reflected as
owned in the financial statements referred to in Section 1(m) hereof, in each
case free and clear of any security interests, mortgages, liens, encumbrances,
equities, claims and other defects, except as disclosed in the Disclosure
Package and the Final Offering Memorandum, and except as such do not materially
and adversely affect the value of such property and do not materially interfere
with the use made or proposed to be made of such property by the Company or such
subsidiary or would not have, individually or in the aggregate, a Material
Adverse Change.  The real property, improvements, equipment and personal
property held under lease by the Company or any subsidiary are held under valid
and enforceable leases, with such exceptions as do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company or such subsidiary or would not
have, singly or in the aggregate, a Material Adverse Change.


(t)            Tax Law Compliance.  The Company and each of its subsidiaries
have filed all federal, state, local and foreign tax returns required to be
filed by them (taking into account valid extensions), and have paid all federal,
state, local and foreign taxes (including any related interest, penalties or
additions to tax) that are due and payable (whether or not shown on any tax
return, including in their capacity as a withholding agent), except those, if
any (i) which are being contested in good faith by appropriate proceedings
diligently conducted that stay the enforcement of the tax in question and for
which adequate reserves have been provided in accordance with GAAP or (ii) with
respect to which the failure to make such filing or payment could not
individually or in the aggregate have a Material Adverse Change.  The Company
has made adequate charges, accruals and reserves in accordance with GAAP in the
applicable financial statements referred to in Section 1(m) hereof in respect of
all federal, state, local and foreign taxes for all current or prior periods as
to which the tax liability of the Company or any of its subsidiaries has not
been finally determined. There is no current, pending or, to the knowledge of
the Company and the Guarantors, threatened tax audit, assessment, deficiency or
other claim against the Company or any of its subsidiaries that would,
individually or in the aggregate, to have a Material Adverse Change.




-8-

--------------------------------------------------------------------------------





(u)            Company and Guarantors Not an "Investment Company".  The Company
and the Guarantors have been advised of the rules and requirements under the
Investment Company Act of 1940, as amended (the "Investment Company Act," which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).  Neither the Company nor any Guarantor is, or after
receipt of payment for the Securities and the application of the proceeds
thereof as contemplated under the caption "Use of Proceeds" in the Disclosure
Package and the Final Offering Memorandum will be, an "investment company"
within the meaning of the Investment Company Act.


(v)            Insurance.  Each of the Company and its subsidiaries are insured
by recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, without limitation, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism.  All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects.  The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.  Neither of the
Company nor any subsidiary has been denied any insurance coverage which it has
sought or for which it has applied.


(w)            No Price Stabilization or Manipulation.  None of the Company or
any of the Guarantors has taken or will take, directly or indirectly, any action
designed to or that would be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities or which may result in the loss
by any of the Initial Purchasers of the ability to rely on any stabilization
safe harbor provided under the U.K. Financial Services and Markets Act 2000
("FSMA").


(x)            Solvency.  Each of the Company and the Guarantors is, and
immediately after the Closing Date will be, Solvent.  As used herein, the term
"Solvent" means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.


(y)            Compliance with Sarbanes-Oxley.  The Company and its officers and
directors, in their capacity as such, are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act," which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).


(z)          Company's Accounting System.  The Company maintains a system of
"internal control over financial reporting" (as defined in Rule 13a-15(f) of the
Exchange Act) of the Company and its subsidiaries that complies with the
requirements of the Exchange Act and has been designed by, or under the
supervision of, its principal executive and principal financial officers,




-9-

--------------------------------------------------------------------------------



or persons performing similar functions, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP.  The Company
maintains a system of accounting controls of the Company and its subsidiaries
that is in compliance with the Sarbanes-Oxley Act and is sufficient to provide
reasonable assurances that:  (i) transactions are executed in accordance with
management's general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management's general or specific
authorization; (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language incorporated by reference in the Final Offering Memorandum
and the Pricing Disclosure Package fairly present in all material respects the
information called for by, and are prepared in accordance with, the Commission's
rules and guidelines applicable thereto.


(aa)            Disclosure Controls and Procedures.  The Company has established
and maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its consolidated subsidiaries, and such disclosure controls and procedures are
reasonably effective to perform the functions for which they were established
subject to the limitations of any such control system; the Company's auditors
and the Audit Committee of the Board of Directors of the Company have been
advised of:  (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls which could adversely affect the
Company's ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company's internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
has been (i) no material weakness in the Company's internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company's internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company's internal
control over financial reporting.


(bb)            Regulations T, U, X.  Neither the Company nor any Guarantor nor
any of their respective subsidiaries nor any agent thereof acting on their
behalf has taken, and none of them will take, any action that might cause this
Agreement or the issuance or sale of the Securities to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.


(cc)            Compliance with and Liability Under Environmental Laws.  Except
as would not, individually or in the aggregate, result in a Material Adverse
Change:  (i) each of the Company and its subsidiaries and their respective
operations and facilities are in compliance with, and not subject to any known
liabilities under, applicable Environmental Laws, which compliance includes,
without limitation, having obtained and being in compliance with any permits,
licenses or other governmental authorizations or approvals, and having made all
filings and provided all financial assurances and notices, required for the
ownership and operation of the business, properties and facilities of the
Company or its subsidiaries under applicable Environmental Laws, and compliance
with the terms and conditions thereof; (ii) neither the Company nor any of its
subsidiaries has received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in viola-




-10-

--------------------------------------------------------------------------------



tion of any Environmental Law; (iii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company or any of its subsidiaries has received written
notice, and no written notice by any person or entity alleging actual or
potential liability on the part of the Company or any of its subsidiaries based
on or pursuant to any Environmental Law pending or, to the best of the Company's
and the Guarantors' knowledge, threatened against the Company or any of its
subsidiaries or any person or entity whose liability under or pursuant to any
Environmental Law the Company or any of its subsidiaries has retained or assumed
either contractually or by operation of law; (iv) neither the Company nor any of
its subsidiaries is conducting or paying for, in whole or in part, any
investigation, response or other corrective action pursuant to any Environmental
Law at any site or facility, nor is any of them subject or a party to any order,
judgment, decree, contract or agreement which imposes any obligation or
liability under any Environmental Law; (v) no lien, charge, encumbrance or
restriction has been recorded pursuant to any Environmental Law with respect to
any assets, facility or property owned, operated or leased by the Company or any
of its subsidiaries; and (vi) to the best of the Company's and the Guarantors'
knowledge, there are no past or present actions, activities, circumstances,
conditions or occurrences, including, without limitation, the Release or
threatened Release of any Material of Environmental Concern, that could
reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Company or any of its subsidiaries,
including without limitation, any such liability which the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.


For purposes of this Agreement, "Environment" means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. "Environmental Laws"
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental
Concern.  "Materials of Environmental Concern" means any substance, material,
pollutant, contaminant, chemical, waste, compound, or constituent, in any form,
including without limitation, petroleum and petroleum products, subject to
regulation or which can give rise to liability under any Environmental Law. 
"Release" means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.


(dd)            ERISA Compliance.  Except as would not result in a Material
Adverse Change, the Company, and its subsidiaries and any "employee benefit
plan" (as defined under the U.S. Employee Retirement Income Security Act of
1974, as amended, "ERISA," which term, as used herein, includes the regulations
and published interpretations thereunder) established or maintained by the
Company, its subsidiaries or their ERISA Affiliates (as defined below) are in
compliance with ERISA and, the Company is in compliance with its obligations
under ERISA with respect to each "multiemployer plan" (as defined in Section
4001 of ERISA) to which the Company, its subsidiaries or an ERISA Affiliate
contributes (a "Multiemployer Plan"). "ERISA Affiliate" means, with respect to
the Company or a subsidiary, any member of any group of organizations described
in Section 414 of the Internal Revenue Code of 1986, as amended, the "Code,"
which term, as used herein, includes the regulations and published
interpretations thereunder. None of the following events has occurred within the
prior six years or exists: (i) an audit or investigation by the U.S. Internal
Revenue Service, the U.S. Department of Labor, the U.S. Pension Benefit Guaranty
Corporation or any other U.S. federal or state governmental agency or any for-




-11-

--------------------------------------------------------------------------------



eign regulatory agency with respect to the employment or compensation of
employees by the Company or any of its subsidiaries that would result in a
Material Adverse Change or (ii) any breach of any contractual obligation, or any
violation of law or applicable qualification standards, with respect to the
employment or compensation of employees by the Company or any of its
subsidiaries that would result in a Material Adverse Change. Except, in each
case, as would not, individually or in the aggregate, result in a Material
Adverse Change, none of the following events has occurred within the prior six
years or is reasonably likely to occur: (i) a failure to fulfill the
obligations, if any, under the minimum funding standards of Section 302 of ERISA
with respect to a Plan, determined without regard to any waiver of such
obligations or extension of any amortization period; (ii) a material increase in
the aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company and its subsidiaries compared to the amount
of such contributions made in the Company and its subsidiaries' most recently
completed fiscal year; (iii) a material increase in the Company and its
subsidiaries' "accumulated post-retirement benefit obligations" (within the
meaning of Statement of Financial Accounting Standards 106) compared to the
amount of such obligations in the Company and its subsidiaries' most recently
completed fiscal year; (iv) any event or condition giving rise to a liability
under Title IV of ERISA; or (v) the filing of a claim by one or more employees
or former employees of the Company or any of its subsidiaries related to its or
their employment. For purposes of this paragraph, the term "Plan" means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Company or any of its subsidiaries may have any liability.
Each "employee benefit plan" established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would reasonably be expected to cause the
loss of such qualification.


(ee)            Compliance with Labor Laws.  Except as would not, individually
or in the aggregate, result in a Material Adverse Change, (i) there is (A) no
unfair labor practice complaint pending or, to the best of the Company's and the
Guarantors' knowledge, threatened against the Company or any of its subsidiaries
before the U.S. National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under collective bargaining agreements pending, or
to the best of the Company's and the Guarantors' knowledge, threatened, against
the Company or any of its subsidiaries, (B) no strike, labor dispute, slowdown
or stoppage pending or, to the best of the Company's and the Guarantors'
knowledge, threatened against the Company or any of its subsidiaries and (C) no
union representation question existing with respect to the employees of the
Company or any of its subsidiaries and, to the best of the Company's and the
Guarantors' knowledge, no union organizing activities taking place and (ii)
there has been no violation of any federal, state or local law relating to
discrimination in hiring, promotion or pay of employees or of any applicable
wage or hour laws.


(ff)            Compliance with Security, Privacy and Data Protection Laws.  The
Company and its subsidiaries have taken commercially reasonable actions to
protect and maintain the security and operation of their networks, hardware,
software, databases, websites and systems (and all data stored therein and
transmitted thereby) and there have been no material disruptions or outages of
same.  The Company, and each of its subsidiaries, is in compliance in all
material respects with all applicable laws, and its internal and published
corporate policies and procedures, concerning the privacy and/or security of
personal data of or concerning an individual, including, where applicable, any
state data breach notification laws, state social security number protection
laws, the U.S. Federal Trade Commission Act, as amended (15 U.S.C. Sections
41-58), the Gramm-Leach-Bliley Act, and state consumer protection Laws.  The
Company's email direct




-12-

--------------------------------------------------------------------------------



marketing activities have not violated in any material respect, the CAN-SPAM Act
or any other U.S. federal or state law or regulation applicable to electronic
direct marketing.


(gg)          Related Party Transactions.  No relationship, direct or indirect,
exists between or among any of the Company or any Affiliate of the Company, on
the one hand, and any director, officer, member, stockholder, customer or
supplier of the Company or any Affiliate of the Company, on the other hand,
which is required by the Securities Act to be disclosed in a registration
statement on Form S-1 which is not so disclosed in the Disclosure Package and
the Final Offering Memorandum.  There are no outstanding loans, advances (except
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.


(hh)            No Unlawful Contributions or Other Payments.  Neither the
Company nor any of its subsidiaries nor, to the knowledge of the Company and the
Guarantors, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the FCPA or the
UK Bribery Act 2010 or any other applicable anti-bribery or anti-corruption law,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any "foreign official" (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA or the UK Bribery Act 2010 or any
other applicable anti-bribery or anti-corruption law or (iii) has made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any  rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit.  The
Company, its subsidiaries and, to the knowledge of the Company and the
Guarantors, its Affiliates have conducted their businesses in compliance with
the FCPA and the UK Bribery Act 2010 or any other applicable anti-bribery or
anti-corruption law and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.


"FCPA" means U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.


(ii)            No Conflict with Money Laundering Laws.  The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the U.S. Currency and Foreign Transactions Reporting Act of 1970, as amended,
the money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the "Money Laundering Laws") and no action, suit or proceeding by
or before any court or U.S. governmental agency, authority or body or any
arbitrator involving the Company or any of its subsidiaries with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company and
the Guarantors, threatened.


(jj)            No Conflict with Sanctions Laws.  Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, em-




-13-

--------------------------------------------------------------------------------



ployee, authorized representative or Affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department, the U.S.
Department of Commerce, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty's Treasury, or other relevant
sanctions authority (collectively, "Sanctions"), nor is the Company or any of
its subsidiaries located, organized or resident in a country or territory that
is the subject of Sanctions. The Company will not, directly or indirectly, use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person, (i) to
fund any activities of or business with any person that, at the time of such
funding, is the subject of Sanctions, or is in the Crimea region of the Ukraine,
Cuba, Iran, Syria, North Korea, Sudan or in any other country or territory,
that, at the time of such funding, is the subject of Sanctions (each, a
"Sanctioned Country"), (ii) to fund or facilitate any activities of or business
in any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the offering,
whether as underwriter, initial purchaser, advisor, investor or otherwise) of
Sanctions. The Company and its subsidiaries have not, in the past five years,
knowingly engaged in, and are not now knowingly engaged in, any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject of Sanctions or with any Sanctioned Country, provided,
however, that with respect to any subsidiary acquired by the Company during such
five-year period, this representation is made to the knowledge of the Company
and the Guarantors as to the time period prior to which such entity has been the
Company's subsidiary.


(kk)            Compliance with Banking Regulations.  Each of Comenity Bank
(f/k/a World Financial Network Bank) and Comenity Capital Bank (f/k/a World
Financial Capital Bank) (collectively, the "Banks") is a wholly-owned subsidiary
of the Company.  No charge, investigation or proceeding for the termination or
revocation of the charter or good standing of either Bank is pending or, to the
best knowledge of the Company and the Guarantors, threatened.  The deposit
accounts and deposits of each Bank are duly and adequately insured by the
Federal Deposit Insurance Corporation (the "FDIC") to the full extent of FDIC
insurance limits. No charge, investigation or proceeding for the termination or
revocation of either Banks' FDIC insurance is pending or, to the best knowledge
of the Company and the Guarantors, threatened. Neither the Company nor either
Bank is subject to any order of the FDIC or any state or foreign banking
departments with jurisdiction over either Bank or its operations, nor, except as
set forth in the Pricing Disclosure Package and the Final Offering Memorandum,
is the Company or either Bank subject to any agreement or consent related to
compliance with U.S. banking laws and regulations with, or, except as disclosed
and provided in writing to the Representative, board resolution adopted at the
instigation of, any such regulatory authorities.  Each Bank has conducted and is
conducting its business so as to comply in all material respects with all
applicable U.S. federal, foreign and state laws, rules, regulations, decisions,
directives and orders of, and agreements with, the FDIC and any state or foreign
banking departments with jurisdiction over such Bank or its operations.  No
material charge, investigation or proceeding with respect to, or relating to,
either Bank is pending or, to the best knowledge of the Company and the
Guarantors, threatened, by or before any regulatory, administrative or U.S.
governmental agency, body or authority. Each Bank is in compliance with all
applicable capital requirements.  Each Bank is well capitalized as defined in
FDIC regulations, with capital ratios as set forth in the Pricing Disclosure
Package and the Final Offering Memorandum.  Except as would not result in a
Material Adverse Change, whether singly or in the aggregate, the credit card
accounts (the "Accounts") originated by either Bank, whether securitized by such
Bank or retained as seller's interest for such Bank's own account, have been
created, maintained by such Bank and serviced in compliance with applicable U.S.
federal and state laws and regulations and the standard policies and procedures
of such Bank relating to the administration of the Accounts including, but not
limited to, the solicitation, credit approval, pro-




-14-

--------------------------------------------------------------------------------



cessing, servicing, collection and other administration and management of the
Accounts, as such policies and procedures may have been modified from time to
time.  The interest rates, fees and charges in connection with the Accounts
comply in all material respects with applicable U.S. federal and state laws and
regulations and, except as would not reasonably be expected to result in a
Material Adverse Change, whether singly or in the aggregate, with each agreement
between such Bank and a cardholder containing the terms and conditions of the
Account.  All applications for Accounts have been conducted and evaluated and
applicants notified in a manner which is in compliance, in all material
respects, with all applicable provisions of the U.S. Equal Credit Opportunity
Act and its implementing regulations, as amended.  All disclosures made in
connection with the Accounts are and have been in compliance, in all material
respects, with the applicable provisions of the U.S. Consumer Credit Protection
Act and its implementing regulations, as amended.  Each of the Banks is in
compliance, in all material respects, with the U.S. Truth in Lending Act and the
U.S. Fair Credit Reporting Act, as amended by the U.S. Credit Card
Accountability Responsibility and Disclosure Act of 2009.  The Company is not
required to register as a bank holding company under the U.S. Bank Holding
Company Act of 1956, as amended.  Each of the Company and its subsidiaries are
in compliance in all material respects with all rules and regulations that are
in effect and applicable to them pursuant to the U.S. Dodd-Frank Wall Street
Reform and Consumer Protection Act, including but not limited to rules and
regulations regarding asset-backed securities issued by the Commission.


(ll)            Regulation S.  The Company, the Guarantors and their respective
Affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902.  The Company is a "reporting issuer" as
defined in Rule 902 under the Securities Act.


(mm)            Compliance with the FSMA.  Neither the Company nor any of the
Guarantors has distributed and, prior to the later to occur of (i) the Closing
Date and (ii) the completion of the distribution of the Notes, will distribute
any material in connection with the offering and sale of the Notes other than
the Pricing Disclosure Package or the Offering Memorandum or other materials, if
any, permitted by the Securities Act and the FSMA, or regulations promulgated
pursuant to the Securities Act or FSMA, and approved by the parties to this
Agreement.


(nn)            No Withholding Tax.  All payments to be made by the Company
under this Agreement and, except as disclosed in each of the Pricing Disclosure
Package and the Final Offering Memorandum, all interest, principal, premium, if
any, additional amounts, if any, and other payments on or under the Notes or the
Guarantees, in each case paid by the Company or any Guarantor, as applicable,
may, under the current laws and regulations of the United States or any
political subdivision or any authority or agency therein or thereof having power
to tax, or of any other jurisdiction in which the Company or a Guarantor, as the
case may be, is organized or is otherwise resident for tax purposes or any
jurisdiction from or through which a payment is made (each, a "Relevant Taxing
Jurisdiction"), be paid in euros that may be converted into another currency and
freely transferred out of the Relevant Taxing Jurisdiction and all payments
referred to in this Section 1(nn) will not be subject to withholding or other
taxes under the current laws and regulations of the Relevant Taxing Jurisdiction
and are otherwise payable free and clear of any other tax, withholding or
deduction in the Relevant Taxing Jurisdiction and without the necessity of
obtaining any governmental authorization in the Relevant Taxing Jurisdiction.




-15-

--------------------------------------------------------------------------------



(oo)            Stamp Duty.  No stamp, issuance, transfer or other similar taxes
or duties ("Stamp Taxes") are required by any Relevant Taxing Jurisdiction to be
paid by or on behalf of the Initial Purchasers in any Relevant Taxing
Jurisdiction, the United Kingdom or the United States or any political
subdivision or taxing authority thereof or therein on (i) the creation, issue or
delivery by the Company of the Notes, (ii) the creation, issue or delivery by
the Guarantors of the Guarantees, (iii) the purchase by the Initial Purchasers
of the Notes (including the Guarantees) in the manner contemplated by this
Agreement, (iv) the resale and delivery by the Initial Purchasers of the Notes
(including the Guarantees) contemplated by this Agreement or (v) the execution
and delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.


Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.


SECTION 2.   Purchase, Sale and Delivery of the Securities.


(a)            The Securities.  The Company agrees to issue and sell to the
Initial Purchasers, severally and not jointly, all of the Notes, and each
Guarantor agrees to execute its Guarantee, and subject to the conditions set
forth herein, the Initial Purchasers agree, severally and not jointly, to
purchase from the Company the aggregate principal amount of the Notes set forth
opposite their names on Schedule A, at a purchase price of  98.5% of the
principal amount thereof payable on the Closing Date, in each case, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms herein set forth.


(b)            The Closing Date.  Delivery of certificates for the Notes in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel LLP (or such other place
as may be agreed to by the Company and the Representative) at 9:00 a.m. London
time, on November 19, 2015 or such other time and date as the Representative
shall designate by notice to the Company (the time and date of such closing are
called the "Closing Date").  The Company hereby acknowledges that the
Representative may provide notice to postpone the Closing Date as originally
scheduled based on a determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 17 hereof. 
It is understood that the Representative is authorized, for its own account and
the accounts of the several Initial Purchasers, to accept delivery of and
receipt for, and make payment of the purchase price for, the Securities the
Initial Purchasers have agreed to purchase.


(c)            Delivery of the Notes.  The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds in euro
for the amount of the purchase price therefor.  The certificates for the Notes
shall be in such denominations and registered in the name of the Common
Depositary or its nominee for the account of Euroclear and Clearstream, and, in
each case shall be made available for inspection on the business day preceding
the Closing Date at a location in New York City, as the Representative may
designate.  Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.


(d)            Initial Purchasers as Qualified Institutional Buyers.  Each
Initial Purchaser, severally and not jointly, represents and warrants to, and
agrees with, the Company and the Guarantors that:




-16-

--------------------------------------------------------------------------------



1.            it will offer and sell Securities only to (a) persons who it
reasonably believes are "qualified institutional buyers" within the meaning of
Rule 144A ("Qualified Institutional Buyers") in transactions meeting the
requirements of Rule 144A or (b) upon the terms and conditions set forth in
Annex I to this Agreement;


2.            it is an institutional "accredited investor" within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act; and


3.            it will not offer or sell Securities by, any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.


SECTION 3.   Additional Covenants.  Each of the Company and the Guarantors
further, jointly and severally, covenants and agrees with each Initial Purchaser
as follows:


(a)            Preparation of Final Offering Memorandum; Initial Purchasers'
Review of Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement.  The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement.  The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representative shall previously
have been furnished a copy of the proposed amendment or supplement at least two
(2) business days prior to the proposed use or filing, and shall not have
objected to such amendment or supplement.  Before making, preparing, using,
authorizing, approving or distributing any Company Additional Written
Communication, the Company and the Guarantors will furnish to the Representative
a copy of such written communication for review and will not make, prepare, use,
authorize, approve or distribute any such written communication to which the
Representative reasonably object.


(b)            Amendments and Supplements to the Final Offering Memorandum and
Other Securities Act Matters.  If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the
Pricing Disclosure Package as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors agree to promptly notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law.  If, prior to
the completion of the placement of the Securities by the Initial Purchasers with
the Subsequent Purchasers, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Final Offering Memorandum,
as then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and




-17-

--------------------------------------------------------------------------------



the Guarantors will promptly notify the Initial Purchasers thereof and forthwith
prepare and (subject to Section 3(a) hereof) furnish to the Initial Purchasers
such amendments or supplements to the Final Offering Memorandum so that the
statements in the Final Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances at the Closing Date and at the time of
sale of Securities, be misleading or so that the Final Offering Memorandum, as
amended or supplemented, will comply with all applicable law.


(c)          Copies of the Offering Memorandum.  The Company agrees to furnish
the Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.


(d)            Blue Sky Compliance.  Each of the Company and the Guarantors
shall cooperate with the Representative and counsel for the Initial Purchasers
to qualify or register (or to obtain exemptions from qualifying or registering)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada, the member
states of the European Union or any other jurisdictions designated by the
Representative, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities.  None of the Company or any of the
Guarantors shall be required to qualify as a foreign corporation or to take any
action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation.  The Company will advise the Representative
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, each of the Company and the Guarantors shall use its
commercially reasonable efforts to obtain the withdrawal thereof at the earliest
possible moment.


(e)            Use of Proceeds.  The Company shall apply the net proceeds from
the sale of the Notes sold by it in the manner described under the caption "Use
of Proceeds" in the Pricing Disclosure Package.


(f)            Euroclear and Clearstream.  The Company will cooperate with the
Initial Purchasers and use their commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through the facilities of
Euroclear and Clearstream and maintain such eligibility for so long as the
Securities remain outstanding.


(g)            Additional Issuer Information.  Prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, the Company shall file, on a timely basis, with the Commission all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act.  Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information ("Additional Issuer
Information") satisfying the requirements of Rule 144A(d).


(h)            Future Reports to the Initial Purchasers.  At any time when the
Company is not subject to Section 13 or 15 of the Exchange Act and any
Securities remain outstanding, the Company will furnish to the Representative
and, upon request, to each of the other Initial Pur-




-18-

--------------------------------------------------------------------------------



chasers:  (i) as soon as practicable after the end of each fiscal year, copies
of the Annual Report of the Company containing the balance sheet of the Company
as of the close of such fiscal year and statements of income, stockholders'
equity and cash flows for the year then ended and the opinion thereon of the
Company's independent public or certified public accountants; (ii) as soon as
practicable after the filing thereof, copies of each proxy statement, Annual
Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K
or other report filed by the Company with the Commission, the Financial Industry
Regulatory Authority ("FINRA") or any securities exchange; and (iii) as soon as
available, copies of any report or communication of the Company mailed generally
to holders of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission's rules and regulations
under Section 13 or 15 of the Exchange Act.


(i)            No Integration.  The Company agrees that it will not and will
cause its subsidiaries not to make any offer or sale of securities of the
Company or such subsidiary of any class if, as a result of the doctrine of
"integration" referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the sale of the Securities by
the Company to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof or by Rule 144A or by Regulation S thereunder or otherwise.


(j)            No General Solicitation or Directed Selling Efforts.  The Company
agrees that it will not and will not permit any of its subsidiaries or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no covenant is given) to (i) solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.


(k)            No Restricted Resales.  The Company will not, and will not permit
any of its affiliates (as defined in Rule 144 under the Securities Act) to
resell any of the Notes that have been reacquired by any of them.


(l)            Legended Securities.  Each certificate for a Security will bear
the legend contained in "Transfer Restrictions" in the Preliminary Offering
Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.


(m)            Listing. The Company will (i) use its commercially reasonable
efforts to cause the Notes to be listed, subject to notice of issuance, on the
Official List of the Exchange and admitted to trading on the Global Exchange
Market as promptly as practicable after the date hereof, (ii) deliver to the
Exchange copies of the Pricing Disclosure Package, the Final Offering Memorandum
and such other documents, information and undertaking as may be required in
connection with such application and (iii) use its commercially reasonable
efforts to maintain such listing for as long as any of the Notes are
outstanding. If the Notes fail to be, or at any time cease to be, listed on the
Official List of the Exchange and admitted to trading on the Global Exchange
Market, the Company will use its commercially reasonable efforts to list such
Notes on a stock ex-




-19-

--------------------------------------------------------------------------------



change to be agreed between the Company and the Representative as promptly as
practicable after the date on which the Notes cease to be so listed or admitted.


(n)            Stabilization.  Neither the Company, the Guarantors nor any of
their subsidiaries will take any action or omit to take any action (such as
issuing any press release relating to the Notes without an appropriate legend)
which would result in the loss by the Initial Purchasers of the ability to rely
on the stabilization safe harbor provided by the Financial Services Authority
under the FSMA.


(o)            Taxes.  The Company and each of the Guarantors will, jointly and
severally, indemnify and hold harmless the Initial Purchasers against any
documentary, stamp or similar issuance tax, including any interest and
penalties, in the United States or any other jurisdiction, which is levied by
the relevant jurisdiction and required by such relevant jurisdiction to be paid
on the creation, issuance, sale and delivery of the Notes and on the initial
resale thereof by the Initial Purchasers and on the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby (excluding for the avoidance of
doubt any subsequent transfer of any Note by any holder or a transfer of a
beneficial interest by a  beneficial owner).


(p)            Payments.  All payments made by the Company and the Guarantors
under this Agreement shall be exclusive of any value added tax or any other tax
of a similar nature ("VAT") which is chargeable thereon and if any VAT is or
becomes chargeable in respect of any such payment, the Company and the
Guarantors shall, if a valid VAT invoice is provided by the payee, pay in
addition the amount of such VAT (at the same time and in the same manner as the
payment to which such VAT relates).  For the avoidance of doubt, all amounts
charged by the Initial Purchasers or for which the Initial Purchasers are to be
reimbursed will be invoiced and payable together with VAT, where applicable,
provided the Initial Purchasers provide a valid VAT invoice.  In case VAT has
been charged in respect of any cost, charge or expense incurred by the Initial
Purchasers and for which the Initial Purchasers are to be reimbursed, the
Company shall be obligated to reimburse the Initial Purchasers for such VAT to
the extent that such VAT is not recoverable by the Initial Purchasers.  Except
as otherwise provided under "Description of the Notes–Additional Amounts"
included in each of the Pricing Disclosure Package and the Final Offering
Memorandum, the Company and the Guarantors agree that all amounts payable
hereunder shall be paid in euros and free and clear of, and without any
deduction or withholding for or on account of, any current or future taxes,
levies, imposts, duties, charges or other deductions or withholdings levied in
any Relevant Taxing Jurisdiction from or through which payment is made, unless
such deduction or withholding is required by applicable law, in which event the
Company and the Guarantors will pay additional amounts so that the persons
entitled to such payments will receive the amount that such persons would
otherwise have received but for such deduction or withholding after allowing for
any deductions or withholding attributable to additional amounts payable under
this Agreement.  For these purposes, a valid VAT invoice means a VAT invoice
satisfying the requirements of the relevant VAT law, including for the avoidance
of doubt any VAT regulations.


The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.




-20-

--------------------------------------------------------------------------------



SECTION 4.   Payment of Expenses.


(a)            Each of the Company and the Guarantors agrees to pay all
reasonable costs, fees and expenses incurred in connection with the performance
of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp, excise or
similar taxes in connection with the issuance and sale of the Securities to the
Initial Purchasers which is levied by the relevant jurisdiction and required by
such relevant jurisdiction to be paid, (iii) all fees and expenses of the
Company's and the Guarantors' counsel, independent public or certified public
accountants and other advisors, (iv) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Pricing Disclosure Package and the Final Offering Memorandum (including
financial statements and exhibits), and all amendments and supplements thereto,
and the Transaction Documents, (v) all expenses and listing fees incurred in
connection with the application for listing of the Securities on the Official
List of the Exchange and admission to trading on the Global Exchange Market,
(vi) all filing fees, attorneys' fees and expenses incurred by the Company, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada, the member
states of the European Union or other jurisdictions designated by the Initial
Purchasers and agreed by the Company (including, without limitation, the cost of
preparing, printing and mailing preliminary and final blue sky or legal
investment memoranda or similar memorandum applicable to sales of securities in
European national and regional jurisdictions and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum), (vii) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture and the Securities, (viii) any filing
fees incident to, and any reasonable fees and disbursements of counsel to the
Initial Purchasers in connection with the review by FINRA, if any, of the terms
of the sale of the Securities, and (iv) all fees and expenses (including
reasonable fees and expenses of counsel) of the Company and the Guarantors in
connection with approval of the Securities by Euroclear and Clearstream for
"book-entry" transfer, and the performance by the Company and the Guarantors of
their respective other obligations under this Agreement.


(b)            Except as provided in this Section 4 and Sections 6, 8 and 9
hereof, the Initial Purchasers shall pay their own expenses, including the (i)
fees and disbursements of their counsel and (ii) all expenses incident to the
"road show" for the offering of the Securities, excluding the cost of any
chartered airplane or other transportation, which shall instead be shared
equally among the Initial Purchasers, on one hand, and the Company and the
Guarantors, on the other.


SECTION 5.   Conditions of the Obligations of the Initial Purchasers.  The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company
and the Guarantors of their covenants and other obligations hereunder, and to
each of the following additional conditions:


(a)            Accountants' Comfort Letter.  On the date hereof, the Initial
Purchasers shall have received from Deloitte & Touche LLP, the independent
registered public accounting firm for the Company, a "comfort letter" dated the
date hereof  addressed  to the  Initial Purchasers, in form and substance
satisfactory to the Representative, covering the financial information in the
Pricing Disclosure Package or incorporated by reference therein and other
customary matters.  In addition, on the Closing Date, the Initial Purchasers
shall have received from such accountants a




-21-

--------------------------------------------------------------------------------



"bring-down comfort letter" dated the Closing Date addressed  to the Initial
Purchasers,, in form and substance satisfactory to the Representative, in the
form of the "comfort letter" delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum or
incorporated by reference therein and any amendment or supplement thereto and
(ii) procedures shall be brought down to a date no more than three (3) days
prior to the Closing Date.


(b)            No Material Adverse Change or Ratings Agency Change.  For the
period from and after the date of this Agreement and prior to the Closing Date:


(i)            in the judgment of the Representative there shall not have
occurred any Material Adverse Change; and


(ii)            there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded the Company or any of its subsidiaries or any of
their securities or indebtedness by any "nationally recognized statistical
rating organization" registered under Section 15E of the Exchange Act.


(c)            Opinion of Counsel for the Company.  On the Closing Date the
Initial Purchasers shall have received (i) the opinion, including Rule 10b-5
statement, of Akin Gump Strauss Hauer & Feld LLP, counsel for the Company, dated
as of such Closing Date, the form of which is attached as Exhibit A, and (ii)
the opinion internal counsel of the Company, with regard to the matters set
forth in Exhibit B.


(d)            Opinion of Counsel for the Initial Purchasers.  On the Closing
Date the Initial Purchasers shall have received the favorable opinion and
negative assurance letter of Cahill Gordon & Reindel LLP, counsel for the
Initial Purchasers, dated as of such Closing Date, with respect to such matters
as may be reasonably requested by the Initial Purchasers, in form and substance
satisfactory to the Initial Purchasers.


(e)            Officers' Certificate.  On the Closing Date the Initial
Purchasers shall have received a written certificate of the Company executed by
the Chief Executive Officer or President of the Company and the Chief Financial
Officer or Chief Accounting Officer of the Company, dated as of the Closing
Date, to the effect set forth in Section 5(b)(ii) hereof, and further to the
effect that:


(i)            for the period from and after the date of this Agreement and
prior to the Closing Date there has not occurred any Material Adverse Change;


(ii)            the representations, warranties and covenants of the Company and
the Guarantors set forth in Section 1 hereof were true and correct as of the
date hereof and are true and correct as of the Closing Date with the same force
and effect as though expressly made on and as of the Closing Date;


(iii)            no "Default" as that term is used in any of the Existing
Instruments exists on such date and the actual and pro forma data concerning
compliance by the Company under the financial covenant ratios contained in the
Existing Instruments that is attached to such certificate is true, correct and
complete;




-22-

--------------------------------------------------------------------------------



(iv)            each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.



(f) Euroclear and Clearstream.  The Notes shall have been declared eligible for
clearance and settlement through the facilities of Euroclear and Clearstream.



(g)            Indenture.  The Company and the Guarantors shall have executed
and delivered the Indenture, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.


(h)            Additional Documents.  On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.


If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.


SECTION 6.  Reimbursement of Initial Purchasers' Expenses.  If this Agreement is
terminated by the Representative pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company and the Guarantors agree to reimburse the Initial Purchasers,
severally, upon demand for all out-of-pocket expenses that shall have been
reasonably incurred by the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Securities, including, without
limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.


SECTION 7.  Offer, Sale and Resale Procedures.  Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:


(a)            Offers and sales of the Securities will be made only by the
Initial Purchasers or Affiliates thereof qualified to do so in the jurisdictions
in which such offers or sales are made.  Each such offer or sale shall only be
made to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.


(b)            No general solicitation or general advertising (within the
meaning of Rule 502 under the Securities Act) will be used in the United States
in connection with the offering of the Securities.




-23-

--------------------------------------------------------------------------------



(c)            Upon original issuance by the Company, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act, the Notes (and all securities issued in exchange therefor or in
substitution thereof) shall bear the following legend:


"THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, ENCUMBERED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.  EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF
THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A)
SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a)
INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE.  NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY."


Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.




-24-

--------------------------------------------------------------------------------



SECTION 8.  Indemnification.


(a)            Indemnification of the Initial Purchasers.  Each of the Company
and the Guarantors, jointly and severally, agrees to indemnify and hold harmless
each Initial Purchaser, its Affiliates, directors, officers and employees, and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, Affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser and each such Affiliate, director, officer, employee or
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by the Representative) as such expenses are
reasonably incurred by such Initial Purchaser or such Affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply, with respect to an Initial Purchaser, to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, the
Pricing Supplement, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto).  The indemnity
agreement set forth in this Section 8(a) shall be in addition to any liabilities
that the Company and the Guarantors may otherwise have.


(b)            Indemnification of the Company and the Guarantors.  Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each Guarantor, each of their respective officers and directors and
each person, if any, who controls the Company or any Guarantor within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company, any Guarantor
or any such director or controlling person may become subject, under the
Securities Act, the Exchange Act, or other U.S. federal or state statutory law
or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representative
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling




-25-

--------------------------------------------------------------------------------



person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action.  Each of the
Company and the Guarantors hereby acknowledges that the only information that
the Initial Purchasers through the Representative have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the third, ninth (fourth sentence only) and eleventh paragraphs under the
caption "Plan of Distribution" in the Preliminary Offering Memorandum and the
Final Offering Memorandum.  The indemnity agreement set forth in this Section
8(b) shall be in addition to any liabilities that each Initial Purchaser may
otherwise have.


(c)            Notifications and Other Indemnification Procedures.  Promptly
after receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 8 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 8.  In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party's election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof (other than the reasonable costs of investigations) unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by the Representative (in the case of counsel representing the
Initial Purchasers or their related persons), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.


(d)            Settlements.  The indemnifying party under this Section 8 shall
not be liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.  Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses




-26-

--------------------------------------------------------------------------------



of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party's entitlement
to such reimbursement prior to the date of such settlement.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.


SECTION 9.  Contribution.  If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities.  The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.


The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.


The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.




-27-

--------------------------------------------------------------------------------



Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers'
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.


SECTION 10.   Termination of this Agreement.  Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time:  (i) trading or quotation in any of the Company's securities
shall have been suspended or limited by the Commission or by NYSE, or trading in
securities generally on either the Nasdaq Stock Market, NYSE, or the Exchange
shall have been suspended or limited, or minimum or maximum prices shall have
been generally established on any of such quotation system or stock exchange by
the Commission or FINRA; (ii) a general banking moratorium shall have been
declared by any of U.S. federal, United Kingdom, European Union, New York or
Delaware authorities; (iii) there shall have occurred any outbreak or escalation
of national or international hostilities or any crisis or calamity, or any
change in the United States or international financial markets, or any
substantial change or development involving a prospective substantial change in
United States' or international political, financial or economic conditions, as
in the judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package or to enforce contracts for the sale of securities; (iv) in
the judgment of the Representative there shall have occurred any Material
Adverse Change; or (v) the Company shall have sustained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character as in the
judgment of the Representative may interfere materially with the conduct of the
business and operations of the Company regardless of whether or not such loss
shall have been insured.  Any termination pursuant to this Section 10 shall be
without liability on the part of (i) the Company or any Guarantor to any Initial
Purchaser, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.


SECTION 11.    Representations and Indemnities to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Initial Purchaser, the Company, any Guarantor or any of their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.


SECTION 12.  Notices.  All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:


If to the Initial Purchasers:


-28-

--------------------------------------------------------------------------------



J.P. Morgan Securities plc
25 Bank Street
Canary Wharf
London E14 5JP
Attention:  Tatiana Ozherelyeva


with a copy to:


Cahill Gordon & Reindel llp
80 Pine Street
New York, New York  10005
Facsimile: (212) 378-2169
Attention:  James J. Clark


If to the Company or the Guarantors:

Alliance Data Systems Corporation
7500 Dallas Parkway, Suite 700
Plano, Texas  75024
Facsimile: (214) 494-3900
Attention:  Joseph L. Motes III, General Counsel


with a copy to (which shall not constitute notice):


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas  75201
Facsimile: (214) 969-4343
Attention:  Seth R. Molay


Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.


SECTION 13.   Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. 
The term "successors" shall not include any Subsequent Purchaser or other
purchaser of the Securities as such from any of the Initial Purchasers merely by
reason of such purchase.


SECTION 14.   Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.


SECTION 15.   Partial Unenforceability.  The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof. 
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.




-29-

--------------------------------------------------------------------------------







SECTION 16.  Governing Law Provisions.  THIS AGREEMENT AND ANY CLAIM, DISPUTE OR
CONTROVERSY ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.


SECTION 17.  Default of One or More of the Several Initial Purchasers.  If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date.  If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 72 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination.  In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven (7) days in
order that the required changes, if any, to the Final Offering Memorandum or any
other documents or arrangements may be effected.


As used in this Agreement, the term "Initial Purchaser" shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.


SECTION 18.  No Advisory or Fiduciary Responsibility.  Each of the Company and
the Guarantors acknowledges and agrees that:  (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm's-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement; (iv)
the several Initial Purchasers and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company and the Guarantors, and the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the




-30-

--------------------------------------------------------------------------------



Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.


This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.


SECTION 19.  Judgment Currency.  The Company and each of the Guarantors, jointly
and severally, agree to indemnify each Initial Purchaser, its Affiliates,
directors, officers and employees, and each person, if any, who controls any
Initial Purchaser within the meaning of the Securities Act and the Exchange Act,
against any loss incurred by such Initial Purchaser as a result of any judgment
or order being given or made for any amount due hereunder and such judgment or
order being expressed and paid in a currency (the "judgment currency") other
than Euros and as a result of any variation as between (i) the rate of exchange
at which the Euro amount is converted into the judgment currency for the purpose
of such judgment or order, and (ii) the rate of exchange at which such
indemnified person is able to purchase Euros with the amount of the judgment
currency actually received by the indemnified person. The foregoing indemnity
shall constitute a separate and independent obligation of the Company and each
Guarantor and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term "rate of exchange" shall include any
premiums and costs of exchange payable in connection with the purchase of, or
conversion into, the relevant currency.


SECTION 20.  General Provisions.  This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.  This Agreement may be executed in
two or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a "pdf" or "tif")
shall be effective as delivery of a manually executed counterpart thereof.  This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit.  The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.




-31-

--------------------------------------------------------------------------------

 


If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.


Very truly yours,


ALLIANCE DATA SYSTEMS CORPORATION

 
By:  /s/ Charles L. Horn
Name:         Charles L. Horn
Title:            Executive Vice President and Chief
                          Financial Officer
 


ADS ALLIANCE DATA SYSTEMS, INC.
as Guarantor

 
By:  /s/ Charles L. Horn
Name:         Charles L. Horn
Title:            Executive Vice President and Chief
                          Financial Officer
 


ALLIANCE DATA FOREIGN HOLDINGS, INC.
ASPEN MARKETING SERVICES, LLC
as Guarantors

 
By:  /s/ Charles L. Horn
Name:         Charles L. Horn
Title:            Vice President
 


ADS FOREIGN HOLDINGS, INC.
as Guarantor

 
By:  /s/ J. Jeffrey Chesnut
Name:         J. Jeffrey Chesnut
Title:            Treasurer
 


COMENITY LLC
COMENITY SERVICING LLC
as Guarantors

 
By:  /s/ Jeffrey Fair
Name:         Jeffrey Fair
Title:            Vice President, Tax


 
[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------



EPSILON DATA MANAGEMENT, LLC
CONVERSANT LLC
COMMISSION JUNCTION LLC
as Guarantors

 
By:  /s/ J. Jeffrey Chesnut
Name:          J. Jeffrey Chesnut
Title:            Vice President and Assistant Treasurer






 
[Signature Page to Purchase Agreement]


--------------------------------------------------------------------------------







The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representative as of the date first above written.




J.P. MORGAN SECURITIES PLC,
Acting on behalf of itself
and as the Representative of
the several Initial Purchasers


By: J.P. Morgan Securities plc

 
By: /s/ Earl Dowling
Name:    Earl Dowling
Title:       Managing Director
















[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------



SCHEDULE A
 
 
 
Initial Purchasers
 
Aggregate Principal
Amount of Securities to
be Purchased
       
J.P. Morgan Securities plc
 
€
75,000,000
 
Merrill Lynch International
 
€
75,000,000
 
Deutsche Bank AG, London Branch
 
€
60,000,000
 
Banco Bilbao Vizcaya Argentaria, S.A.
 
€
15,000,000
 
BNP Paribas
 
€
15,000,000
 
Mizhuo International plc
 
€
12,000,000
 
Mitsubishi UFJ Securities International plc
 
€
12,000,000
 
RBC Europe Limited
 
€
12,000,000
 
SMBC Nikko Capital Markets Limited
 
€
12,000,000
 
Wells Fargo Securities International Limited
 
€
12,000,000
 
Total
 
€
300,000,000
 









Sched. A-1

--------------------------------------------------------------------------------





SCHEDULE B
Significant Subsidiaries


1.            ADS Alliance Data Systems, Inc.


2.            ADS Foreign Holdings, Inc.


3.            Alliance Data Foreign Holdings, Inc.


4.            Comenity Bank


5.            Comenity Capital Bank


6.            Comenity LLC


7.            LoyaltyOne, Co. (a Nova Scotia, Canadian unlimited liability
company)


8.            Conversant LLC



9. Alliance Data Lux Holdings S.´a r.l. (a private limited liability company
organized in the Grand Duchy of Luxembourg)




10. Alliance Data Lux Financing S.´a r.l. (a private limited liability company
organized in the Grand Duchy of Luxembourg)




11. Rhombus Investments L.P. (a Bermuda exempted limited partnership)







Sched. B-1

--------------------------------------------------------------------------------





EXHIBIT A


Opinion of counsel for the Company to be delivered pursuant to Section 5 of the
Purchase Agreement.



(i) The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware.




(ii) The Company has the corporate power and authority to own, lease and operate
its properties and conduct its business, in each case as described in the
Pricing Disclosure Package and the Final Offering Memorandum, and to enter into
and perform its obligations under the Purchase Agreement.




(iii) Based solely on the Good Standing Certificates, the Company was duly
qualified and in good standing as a foreign corporation in each jurisdiction
listed on Schedule [__] hereto to the extent noted in such Good Standing
Certificates as of the dates noted therein.




(iv) Each of the Initial Guarantors (other than Comenity Servicing LLC and
Commission Junction LLC) is validly existing as a corporation or limited
liability company, as applicable, in good standing under the laws of the State
of Delaware. "Initial Guarantors" means ADS Alliance Data Systems, Inc., ADS
Foreign Holdings, Inc., Alliance Data Foreign Holdings, Inc., Aspen Marketing
Services, LLC, Comenity Servicing LLC, Comenity LLC, Epsilon Data Management,
LLC , Conversant LLC and Commission Junction LLC.  Comenity Servicing LLC and
Commission Junction LLC are validly existing as a limited liability companies in
good standing under the laws of the State of Texas.




(v) Each of the Initial Guarantors has the corporate or limited liability
company power and authority, as applicable, to own its properties and conduct
its business, in each case as described in the Pricing Disclosure Package and
the Final Offering Memorandum and to enter into and perform its obligations
under the Purchase Agreement.




(vi) Based solely on the Good Standing Certificates, each Initial Guarantor was
duly qualified and in good standing as a foreign corporation or limited
liability company, as applicable, in each jurisdiction listed on Schedule [__]
to the extent noted in such Good Standing Certificates as of the dates noted
therein.




(vii) All of the issued and outstanding shares of capital stock of each Initial
Guarantor that is a corporation are owned of record as specified on Schedule
[__].  All of the issued and outstanding limited liability company interests of
each Initial Guarantor that is a limited liability company are owned of record
as specified on Schedule [__].




(viii) The Purchase Agreement has been duly authorized, executed and delivered
by the Company and each Initial Guarantor.




(ix) The Indenture (including the Guarantees set forth therein) has been duly
authorized, executed and delivered by the Company and each Initial Guarantor and
(assuming the due authorization, execution and delivery thereof by the Trustee)
is a valid and binding agreement of the Company and each Initial Guarantor,
enforceable against the Company and each Initial Guarantor in accordance with
its terms, except as the enforcement thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer and conveyance, reorganization,
moratorium and similar Laws affecting creditors' rights and remedies generally
including court decisions interpreting such Laws;



Ex. A-1



--------------------------------------------------------------------------------





(ii) general principles of equity, including, without limitation, concepts of
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity); and (iii) the power of the courts to award
damages in lieu of equitable remedies.  We express no opinion as to the
enforceability of any provisions purporting to waive the benefit of any stay,
extension or usury law.



(x) The Notes have been duly authorized by the Company and, when executed by the
Company and authenticated by the Trustee in the manner provided in the Indenture
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee) and delivered against payment of the purchase price therefor, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer and
conveyance, reorganization, moratorium and similar Laws affecting creditors'
rights and remedies generally including court decisions interpreting such Laws;
(ii) general principles of equity, including, without limitation, concepts of
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity); and (iii) the power of the courts to award
damages in lieu of equitable remedies.




(xi) The Securities and the Indenture conform in all material respects to the
descriptions thereof contained in the Pricing Disclosure Package and the Final
Offering Memorandum.




(xii) The statements in each of the Pricing Disclosure Package and the Final
Offering Memorandum under the caption "Description of Notes" and under the
subcaptions "– 2013 Credit Agreement," "– 5.250% Senior Notes due 2017,"  "–
6.375% Senior Notes due 2020" and "– 5.375% Senior Notes due 2022" under the
caption "Description of Other Indebtedness" insofar as they purport to
constitute summaries of the terms of contracts and other documents, fairly
present, in all material respects, the information purported to be included
therein.




(xiii) The statements in each of the Pricing Disclosure Package and the Final
Offering Memorandum under the caption "Certain U.S. Federal Income Tax
Considerations," insofar as such statements describe United States federal
statutes, rules and regulations that constitute Included Laws, fairly present,
in all material respects, the information purported to be included therein.




(xiv) No authorization or approval by, or registration or other action by, and
no notice to or filing with, any governmental authority or regulatory body
(each, a "Filing") is required under any of the Included Laws for the due
execution and delivery of the Transaction Documents by the Company or the
Initial Guarantors and the performance by the Company and the Initial Guarantors
of their respective obligations under the Transaction Documents except (i) such
Filings as have been obtained or made, (ii) Filings required to be made in the
ordinary course of business, including Exchange Act Filings; and (iii) Filings
with respect to the listing of the Notes on the Official List and admission for
trading on the Global  Exchange Market of the Exchange.




(xv) The execution, delivery and performance of the Transaction Documents by the
Company and the Initial Guarantors and the Company's and each Initial
Guarantor's performance of its respective obligations thereunder, including the
issuance and sale of the Notes by the Company and the issuance of the Guarantees
by the Initial Guarantors do not (i) violate the Organizational Documents of the
Company or the Initial Guarantors, (ii) result in a violation of any law, rule
or regulation that is an Included Law, or (iii) breach or result in a default
under or result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company or any of the Initial Guarantors
pursuant to the Reviewed Agreements.  "Organizational Documents"



Ex. A-2



--------------------------------------------------------------------------------





means (a) with respect to the Company, the Company's certificate of
incorporation and the Company's bylaws, (b) with respect to each Initial
Guarantor that is a corporation, such Initial Guarantor's certificate of
incorporation and bylaws, and (c) with respect to each Initial Guarantor that is
a limited liability company, such Initial Guarantor's certificate of formation
and limited liability company agreement.



(xvi) Each of the periodic and current reports filed by the Company under the
Exchange Act and incorporated by reference in the Pricing Disclosure Package or
the Final Offering Memorandum (except the financial statements, financial
schedules and other financial, accounting and statistical data contained in,
omitted from, or incorporated by reference in, such reports, as to which we
express no view), at the time it was filed with the Commission, appeared on its
face to be appropriately responsive in all material respects to the requirements
of the Exchange Act and the rules and regulations promulgated by the Commission
thereunder, except that we express no view as to the antifraud provisions of the
Exchange Act and the rules and regulations promulgated under such provisions.




(xvii) The Company and the Initial Guarantors are not and, after giving effect
to the issuance and sale of the Notes in accordance with the terms of the
Purchase Agreement and the application of the net proceeds therefrom as
contemplated under the caption "Use of Proceeds" in the Pricing Disclosure
Package and the Final Offering Memorandum, will not be, an "investment company"
within the meaning of the Investment Company Act.




(xviii) Assuming the accuracy of the representations, warranties and covenants
of the Company, the Initial Guarantors and the Initial Purchasers and the
performance by such parties of their respective agreements contained in the
Purchase Agreement, no registration of the Notes or the Guarantees under the
Securities Act, and no qualification of an indenture under the Trust Indenture
Act with respect thereto, is required in connection with the purchase of the
Securities by the Initial Purchasers or the initial resale of the Securities by
the Initial Purchasers to Subsequent Purchasers in the manner contemplated by
the Purchase Agreement and the Pricing Disclosure Package and the Final Offering
Memorandum.



Because the primary purpose of our professional engagement was not to establish
or confirm factual matters or financial, accounting or statistical information
and because many determinations involved in the preparation of the Final
Offering Memorandum are of a wholly or partially non-legal character, except to
the extent expressly set forth in paragraphs (xii) and (xiii) above, we are not
passing upon and do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained or incorporated by reference in the
Pricing Disclosure Package and the Final Offering Memorandum and we make no
representation that we have independently verified the accuracy, completeness or
fairness of such statements.


However, in the course of our acting as counsel to the Company and the
Guarantors in connection with the preparation of the Pricing Disclosure Package
and the Final Offering Memorandum, we have reviewed the Pricing Disclosure
Package and the Final Offering Memorandum and have participated in conferences
and telephone conversations with representatives of the Company and the
Guarantors, representatives of the independent public accountants for the
Company, representatives of the Initial Purchasers and representatives of the
Initial Purchasers' counsel, during which conferences and conversations the
contents of the Final Offering Memorandum and the Pricing Disclosure Package and
related matters were discussed.


Ex. A-3



--------------------------------------------------------------------------------





Subject to the foregoing, on the basis of the information we gained in the
course of our participation in such conferences and conversations and our review
of the Final Offering Memorandum and the Pricing Disclosure Package, we confirm
to you that:



(a) No facts have come to our attention that cause us to believe that the Final
Offering Memorandum (except the financial statements, financial schedules and
other financial and accounting data contained therein or omitted therefrom or
incorporated by reference therein, as to which we express no view), as of the
date of the Final Offering Memorandum and as of the Closing Date, contained or
contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and




(b) No facts have come to our attention that cause us to believe that the
Pricing Disclosure Package (except the financial statements, financial schedules
and other financial and accounting data contained therein or omitted therefrom
or incorporated by reference therein, as to which we express no view), as of the
Time of Sale, contained any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they are made, not misleading.



Included Laws

            We express no opinion as to the Laws of any jurisdiction other than
the Included Laws. We have made no special investigation or review of any
published constitutions, treaties, statutes, laws, rules or regulations or
judicial or administrative decisions ("Laws") other than a review of: (i) the
Laws of the State of New York; (ii) the Delaware General Corporation Law and the
Delaware Limited Liability Company Act; (iii) the Texas Business Organizations
Code; and (iv) the federal Laws of the United States of America. For purposes of
this letter, the term "Included Laws" means the Laws described in clauses
(i)-(iii) of the preceding sentence that are, in our experience, normally
applicable to transactions of the type contemplated in the Transaction
Documents. The term "Included Laws" excludes:  (a) federal and state securities
Laws (other than (1) with respect to the opinion in paragraph (xvi) of this
letter, the Exchange Act, (2) with respect to the opinion in paragraph (xvii) of
this letter, the Investment Company Act, (3) with respect to the opinion in
paragraph (xviii) of this letter, the Securities Act and the Trust Indenture
Act, and (4) with respect to the negative assurance expressed in the last
paragraph of this letter, the Securities Act and the Exchange Act); (b) Laws of
any counties, cities, towns, municipalities and special political subdivisions
and any agencies thereof; (c) notwithstanding clause (a) above, Laws relating to
land use, zoning, building code and construction issues, environmental issues,
intellectual property issues, antitrust issues, insurance issues, labor issues,
pension issues, employee benefit issues, money laundering issues, antiterrorism
issues and margin regulation issues; (d) tax Laws (other than with respect to
both (1) the opinion in paragraph (xiii) of this letter and (2) the negative
assurance expressed in the last paragraph of this letter, federal tax Laws other
than the Foreign Account Tax Compliance Act); and (e) Laws relating to the
regulation of the conduct of the businesses of the Company and its subsidiaries
including without limitation the Bank Holding Company Act, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, the Federal Reserve Act, the Bank
Secrecy Act, the Truth in Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, as amended by the Credit Card Accountability
Responsibility and Disclosure Act of 2009, the Gramm-Leach-Bliley Act, the USA
PATRIOT Act of 2001 and other Laws relating to the businesses of transaction
processing, marketing, credit card issuance and processing, banking,
origination, acquisition, securitization and servicing of receivables, and all
related activities and services.


Ex. A-4



--------------------------------------------------------------------------------







EXHIBIT B




Opinion of internal counsel of Alliance Data Systems Corporation, to be
delivered pursuant to Section 5 of the Purchase Agreement.







(i) The Bank is a Delaware state chartered bank in good standing and validly
existing under the laws of the State of Delaware.

 

(ii) The Bank has full power and authority to own its properties and conduct its
business, as described in the Disclosure Package and the Final Offering
Memorandum.




(iii) The Bank is duly qualified and is in good standing under the laws of each
jurisdiction in which it is required to qualify, except where a failure to so
qualify would not have a material adverse effect on the Bank.




(iv) All of the issued and outstanding ownership interests of the Bank are owned
of record by wholly-owned subsidiaries of the Company.




(v) The statements in the Final Offering Memorandum under the headings: "Risk
Factors—Current and proposed regulation and legislation relating to our card
services could limit our business activities, product offerings and fees charged
and may have a significant impact on our business, results of operation and
financial condition"; "Risk Factors—Legislation relating to consumer privacy may
affect our ability to collect data that we use in providing our loyalty and
marketing services, which, among other things, could negatively affect our
ability to satisfy our clients' needs"; "Risk Factors—If we are unable to
securitize our credit card receivables due to changes in the market, we may not
be able to fund new credit card receivables, which would have a negative impact
on our operations and earnings"; "Risk Factors—Our bank subsidiaries are subject
to extensive federal and state regulation that may require us to make capital
contributions to them, and that may restrict the ability of these subsidiaries
to make cash available to us"; and "Risk Factors—If our bank subsidiaries fail
to meet certain criteria, we may become subject to regulation under the Bank
Holding Company Act, which could force us to cease all of our non-banking
activities and lead to a drastic reduction in our profits and revenue"; and in
our Annual Report on Form 10-K for the year ended December 31, 2014 under the
headings "Business—Protection of Intellectual Property and Other Proprietary
Rights"; "Business—Regulation"; and "Management's Discussion and Analysis of
Financial Condition and Results of Operation—Legislative and Regulatory Matters"
insofar as such statements constitute summaries of legal matters, agreements,
documents or legal proceedings, or legal conclusions, have been reviewed by such
counsel and accurately and fairly present and summarize, in all material
respects, as of their respective issue dates, the matters referred to therein.

 


Ex. B-1



--------------------------------------------------------------------------------





ANNEX I


Resale Pursuant to Regulation S or Rule 144A.  Each Initial Purchaser
understands that:


Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any "tombstone" advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.


Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:


"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Securities Act"), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act."


Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
registration requirements of the Securities Act.




Annex-1

